     Case 3:20-cv-00684-MMD-WGC Document 11 Filed 04/21/21 Page 1 of 2



1

2

3                               UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                 ***
6      JOHN LUCKETT,                                      Case No. 3:20-cv-00684-MMD-WGC
7                                   Petitioner,                       ORDER
              v.
8
       STATE OF NEVADA,
9
                                 Respondent.
10

11           On December 9, 2020, Petitioner John Luckett, then an inmate in the custody of

12    the Nevada Department of Corrections, initiated this civil rights action pursuant to 42

13    U.S.C. § 1983 alleging an illegal sentence. (ECF No. 1-1.) On January 15, 2021, the

14    Defendant filed a suggestion of death on the record. (ECF No. 7.) On January 19, 2021,

15    pursuant to Federal Rule of Civil Procedure 25(a)(1), the Court directed any party or the

16    decedent’s successor or representative to file a motion for substitution within 90 days

17    after service of a statement noting death. (ECF No. 8.) That deadline has now expired,

18    and no party has filed a motion for substitution.

19           Under Federal Rule of Civil Procedure 25(a)(1), “[i]f a party dies and the claim is

20    not extinguished, the court may order substitution of the proper party. A motion for

21    substitution may be made by any party or by the decedent’s successor or representative.

22    If the motion is not made within 90 days after service of a statement noting the death, the

23    action by or against the decedent must be dismissed.” Fed. R. Civ. P. 25(a)(1).

24    ///

25    ///

26    ///

27    ///

28    ///
     Case 3:20-cv-00684-MMD-WGC Document 11 Filed 04/21/21 Page 2 of 2



1           It is therefore ordered that this action is dismissed with prejudice because no

2     motion for substitution was made in accordance with the Court’s order.

3           The Clerk of Court is directed to enter judgment accordingly and close this case.

4           DATED THIS 21st Day of April 2021.

5

6
                                              MIRANDA M. DU
7                                             CHIEF UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                 2
